Election/Restrictions
1. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2 - 11, drawn to a computer implemented method and a user equipment for receiving, by a user equipment (UE), reference signal(s) from an access node; identifying, by the UE, failed communication beam(s) based on beam qualities of communication beam(s) used to communicate the reference signal(s); and transmitting, by the UE, a beam failure report to the access node, the beam failure report identifying the failed communication beam(s), classified in H04W36/0079.
II.	Claims 12 - 19, drawn to a computer implemented method and a user equipment for receiving, by a user equipment (UE), reference signal(s) from an access node; and transmitting, by the UE, a beam information report to the access node, the beam information report identifying communication beams used to communicate the reference signal(s) by the access node and a reference beam quality measurement of the highest quality communication beam used to communicate the reference signal(s) by the access node, classified in H04B7/0408.
2.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as identifying, by the UE, failed communication beam(s) based on beam qualities of communication beam(s) used to communicate the reference signal(s); and transmitting, by the UE, a beam failure report to the access node, the beam failure report identifying the failed communication beam(s).  In the instant case, subcombination II has separate utility such as transmitting, by the UE, a beam information report to the access node, the beam information report identifying communication beams used to communicate the reference signal(s) by the access node and a reference beam quality measurement of the highest quality communication beam used to communicate the reference signal(s) by the access node.  See MPEP § 806.05(d).
3.	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  See MPEP 806.05 and 8.16 Subcombinations, Usable Together.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
4.	A telephone call was made to Landon E. Wiebusch (Reg. No. 65,145) on August 4, 2021 to request an oral election to the above restriction requirement, but did not result in an election 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473